Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 06/29/2021.

The application has been amended as follows: 

In the abstract:
Replace the phase “first hydraulic” in line 4 with “fourth”; and add the phrase “, wherein the fourth cylinder is a hydraulic cylinder” immediately before the period in the last line.

	In the claim:
	Claim 1, replace the phrase “first hydraulic” in lines 6, 9, 10 and 17 with “fourth”; replace the phrase “motor  is” in line 13 with “motor is” (so that there is only one space between the words); replace the phrase “the output” in line 27 with “an output”; add the word “an” immediately before “output” in line 28; and add the phrase “, wherein the fourth cylinder is a hydraulic cylinder” immediately before the period in the last line.

Drawings
The drawings were received on 12/18/2018.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: GB 1419388 A to Berger Maschf GmbH, which teaches a cleaning apparatus, CN 204769748 U to Zhang, which teaches a cleaning device, and CN 204247616 U to Chen et al., which teaches a cleaning device.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of four first brackets uniformly arranged around the fourth cylinder and mounted on the third support, the end face support plates mounted on the four first brackets, the stepped limit rings mounted on the end face support plates, three second cylinders arranged uniformly on upper planes of the stepped limit rings, and the first pressure blocks mounted at output ends of the second cylinders, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714